DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 12/28/2021.  Claims 1-10 and 12 are pending in the case.  Claims 1, 6, and 12 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 12are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360336 A1, hereinafter Gross) in view of Beaumier et al. (US 10789285 B2, hereinafter Beaumier) and Speiser et al. (US 20070244749 A1, hereinafter Speiser).

claim 1, Gross teaches a method for displaying a search page, comprising:
in response to a first preset operation on a screen in a current display interface (detecting a search activation gesture in fig. 9A), switching the current display interface to a search interface and displaying at least one subject of content recommended to a user in the search interface (“a search interface on the touch-sensitive display that includes (806): (a) a search entry portion (e.g., search entry portion 920 for receiving input from a user that will be used as a search query, FIG. 9B) and (b) a predictions portion that is displayed before receiving any user input at the search entry portion (e.g., predictions portion 930, FIG. 9B)” paragraph 0796-0800, Fig. 8-9B).; and
in response to a second preset operation on a target subject of content recommended to a user, jumping to a detail page corresponding to the target subject of recommended content (“the at least one affordance for executing the predicted action, when selected, displays the specific page, view, or state corresponding to the deep link” paragraph 0806-0810;  Fig. 8B, 810-818 “Detect a selection of the a least one affordance” this implies that touching or clicking or tapping the affordance for executing the predicted content). 
Gross does not appear to expressly teach the first preset operation on a search control in a current display interface.
Beaumier teaches the first preset operation on a search control in a current display interface (when the user selects the search Icon 302b in Fig. 3, the search interface including search box 408 and content 404 shown in Fig. 4 is displayed.).
on a search control in a current display interface.  One would have been motivated to make such a combination to allow the user to easily recognize and utilize the search icon quickly.
Gross and Beaumier do not appear to expressly teach wherein the detail page corresponding to the target subject comprises a plurality of thumbnails corresponding to a plurality of videos, the plurality of videos being associated with the target subject and uploaded by a plurality users in a video network, and wherein the detail page corresponding to the target subject further comprises a participation control overlaid on at least one subset of the plurality of thumbnails; and
in response to receiving user input on the participation control comprised in the detail page corresponding to the target subject, entering a shoot interface for shooting a video with the target subject.
Speiser teaches wherein the detail page comprises a plurality of lists corresponding to a plurality of videos, the plurality of videos being associated with the target subject and uploaded by a plurality of users in a video network (“The contest home page 401 may be accessed, e.g., as a result of clicking on an interface element (such as a web link labeled "View/Enter" in listing 215 of FIG. 2)… the contest home page 401 may include a welcome message 407(ABC Rock Contest) …. In addition, the contest home page may provide links, implemented for example using HTTP links, to various entries submitted in the contest.  In the example shown in FIG. 4, for example, a table 427 listing various contest entries is provided, where each listing in 
in response to receiving user input on the participation control comprised in the detail page corresponding to the target subject, entering a shoot interface for shooting a video with the target subject (“an interface element 412 to join the contest…. The interface element 412 to join the contest may lead to… contest entry creation (such as a web page illustrated in Fig. 6” paragraph 0047, “FIG. 6 illustrates an exemplary web page 601 that may be displayed with the help of an upload tool to a contestant 160 during a recording of a karaoke entry for a contest. As shown, the web page 601 may include a song title display 602, a lyrics display area 610 showing the lyrics 612 of the song for which the karaoke entry is being recorded, and a live video display area 620 in which the video being captured by a camera linked to the contestant's client computer system 150 may be shown as it is being recorded.” Paragraph 0058).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to 

As to dependent claim 2, Gross teaches the method according to claim 1, Gross further teaches wherein a search box is displayed on the search interface (search entry portion 920), and the at least one subject of recommended content is displayed under the search box (portion 930, in fig. 9B-9D).

As to dependent claim 3, Gross teaches the method according to claim 1, Gross further teaches wherein the displaying at least one subject of recommended content in the search interface comprises:
displaying the at least one subject of recommended content in form of a list in the search interface (For example, Fig. 9C, Suggested News Articles 990 list News 1, News 2, Suggested Apps list 955, Suggested Actions list 950, and Suggested Places list 960).

claim 5, Gross teaches the method according to claim 1, wherein the first preset operation comprises a click operation, a double click operation or a long press operation; or
the second preset operation comprises a click operation, a double click operation or a long press operation (Fig. 8B, 810-818, “Detect a selection of the a least one affordance” this implies that touching or clicking or tapping the affordance for executing the predicted content).

Claims 6-8, and 10 reflect an apparatus embodying the limitations of claims 1-3 and 5 therefore the claims are rejected under similar rationale.

Claim 12 recites a non-transitory computer readable storage medium storing computer programs, wherein the computer programs, when executed by a processor, cause the processor to perform the method for displaying a search page according to claim 1. Therefore, claim 12 is rejected under similar rationale

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20160360336 A1, hereinafter Gross) in view of Beaumier et al. (US 10789285 B2, hereinafter Beaumier), Speiser et al. (US 20070244749 A1, hereinafater Speiser) , and Erant et al. (US 20180081500 A1, hereinafter Erant).

As to dependent claim 4, Gross teaches the method according to claim 1, Gross further teaches wherein the recommended content comprises hot challenges or hot 
Erant teaches the recommended contents are based on search histories of all users (“A customized set of reaction options to be provided with the content item can be 
determined…obtain information describing the respective counts for each reaction option in the set, wherein a count for a reaction option indicates a number of other users of the social networking system that selected the reaction option for the content item and determine an ordering for the set of reaction options based at least in part on the respective counts” paragraph 0003-0005, claim 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise the recommended contents are based on search histories of all users.  One would have been motivated to make such a combination to recommend contents that the user mostly likely be interested in to view.

Claim 9 reflects an apparatus embodying the limitations of claim 4 therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/           Primary Examiner, Art Unit 2171